 

Mod AO 442 (09/13) Arrest Warrant AUSA Name & Telno: Alexander Li, Tel: 212-637-2265 RECEIVED

UNITED STATES DISTRICT COURT BALTIMORE. RO
for the 1020 JUN 10 A 10 351
Southern District of New York

United States of America

Vv. ) .
Oladayo Oladokun ) 29 M A

) 611193
)
)

a )

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Oladayo Oladokun ; _§
who is accused of an offense or violation based on the following document filed with the court:

1 Indictment O Superseding Indictment O Information © Superseding Information wm Complaint
Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C, § 1349 (Conspiracy to Commit Bank Fraud and Wire Fraud)

ct

Date: __- 11/27/2019 fb —_—— —
Issuing officer's signature

Hon. Robert W. Lehrburger, USMJ
Printed name and title

City and state: _New York,NY

 

 

Return

 

This warrant was received on (date) | i/ a / Z217 _, and the person was arrested on (date) OG 108 a | 2Q90
at (city and state) Ba }4 Moe , Mary lane:

pate: 0G | ok l2e2 Keck JA Ete.

Arresting officer's signature

A (aces co Pus

Printed name ard title

 

 
